      Case 1:19-cr-00277-PLM ECF No. 16 filed 01/16/20 PageID.29 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

        Plaintiff,
                                                            Hon. Paul L. Maloney
 v.
                                                            Case No. 1:19-cr-00277
 LEOBARDO ESTRADA-GUZMAN,

       Defendant.
 ________________________________/

                       REPORT AND RECOMMENDATION


        Pursuant to W.D. MICH. L.CR.R. 11.1, I conducted a plea hearing in the

captioned case on January 16, 2020, after receiving the written consent of defendant

and all counsel. There is no plea agreement. At the hearing, defendant Leobardo

Estrada-Guzman entered a plea of guilty to the Indictment charging defendant with

alien felon reentry, in violation of 8 U.S.C. § 1326(a).

        On the basis of the record made at the hearing, I find that defendant is fully

capable and competent to enter an informed plea; that the plea is made knowingly

and with full understanding of each of the rights waived by defendant; that it is made

voluntarily and free from any force, threats, or promises; that the defendant

understands the nature of the charge and penalties provided by law; and that the

plea has a sufficient basis in fact.

              Accordingly, I recommend that defendant's plea of guilty to the

Indictment be accepted, and that the court adjudicate defendant guilty. Acceptance
    Case 1:19-cr-00277-PLM ECF No. 16 filed 01/16/20 PageID.30 Page 2 of 2



of the plea, adjudication of guilt, and imposition of sentence are specifically reserved

for the district judge.


Date: January 16, 2020                          /s/ Phillip J. Green__________
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge


                               NOTICE TO PARTIES

       You have the right to de novo review of the foregoing findings by the district
judge. Any application for review must be in writing, must specify the portions of the
findings or proceedings objected to, and must be filed and served no later than14 days
after the plea hearing. See W.D. MICH. L.CR.R. 11.1(d).




                                           2
